Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered October 23, 2003, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
With one exception, the defendant’s claims of prosecutorial misconduct are unpreserved for appellate review, as the defendant failed to object to most of the allegedly improper comments, made only general objections as to others, or failed to request curative instructions or move for a mistrial on grounds now argued on appeal (see CPL 470.05 [2]; People v Love, 37 AD3d 618 [2007]; People v White, 5 AD3d 511 [2004]). As to the defendant’s preserved challenge to the prosecutor’s inappropriate remark regarding the reasons for the absence of a certain police witness, the court sustained a defense objection and, in its final charge, instructed the jurors that they were to disregard any portion of the summation as to which the court had sustained an objection. We find that the court’s actions in response to the improper remark were sufficient to avert any substantial prejudice to the defendant (see People v Haynes, 39 AD3d 562 [2007]; People v Prince, 36 AD3d 833 [2007]). In any event, in light of the strong evidence of the defendant’s guilt, the challenged remarks made by the prosecutor in summation did not warrant reversal (see People v Jackson, 29 AD3d 404 [2006]; People v Pinckney, 27 AD3d 581 [2006]). Prudenti, P.J., Fisher, Dillon and Dickerson, JJ., concur.